Exhibit 10.1
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions
 
SETTLEMENT AGREEMENT AND RELEASE
This Settlement Agreement and Release (“Agreement”) is entered into as of
February 11, 2011 (the “Effective Date”) by and between The Medicines Company, a
Delaware corporation (“MDCO”), and Wilmer Cutler Pickering Hale and Dorr LLP, a
Delaware limited liability partnership (including its predecessor entities, Hale
and Dorr LLP, a Massachusetts limited liability partnership, and Wilmer Cutler
Pickering LLP, a Delaware limited liability partnership, “WilmerHale”).
INTRODUCTION
A.    Pursuant to a License Agreement between MDCO and Biogen Idec MA Inc., a
Massachusetts corporation formerly known as Biogen, Inc. (“Biogen”), dated March
21, 1997, and the HRI License, MDCO is the exclusive licensee of United States
Patent No. 5,196,404 (“'404 patent”).
B.    In February, 2001, MDCO sought to obtain an extension of the term of the
'404 patent pursuant to the provisions of 35 U.S.C. §156.
C.    The United States Patent and Trademark Office (“USPTO”) subsequently
denied MDCO's application for an extension of the term of the '404 patent as
untimely under 35 U.S.C. §156(d)(1).
D.    On January 27, 2010, MDCO filed a lawsuit in the United States District
Court for the Eastern District of Virginia (the “District Court”) against USPTO,
the United States Food and Drug Administration (“FDA”), the United States
Department of Health and Human Services, and the heads of those agencies,
challenging USPTO's denial of MDCO's application for an extension of the term of
the '404 patent.
E.    On March 16, 2010, the District Court granted summary judgment for MDCO,
vacated

 

--------------------------------------------------------------------------------

USPTO's decision, and remanded the matter to USPTO.
F.    On March 19, 2010, USPTO issued a new decision again denying MDCO's
application for an extension of the term of the '404 patent.
G.    On March 25, 2010, MDCO filed a new lawsuit challenging USPTO's March 19,
2010 decision.
H.    On August 3, 2010, the District Court again granted summary judgment for
MDCO, vacated USPTO's March 19, 2010 decision, and remanded with instructions
that USPTO accept MDCO's extension application for the '404 patent as timely
filed.
I.    On August 5, 2010, USPTO issued an order granting an interim extension
(the “Interim Extension”) of the term of the '404 patent until August 13, 2011.
J.    The time for USPTO to appeal the District Court's August 3, 2010 entry of
summary judgment for MDCO expired on October 4, 2010. USPTO declined to appeal
that decision.
K.    On October 12, 2010, USPTO transmitted the patent term extension
application for the '404 patent to FDA for calculation of the period of
regulatory review required to determine the term of the final extension of the
'404 patent to be granted based on MDCO's extension application (the “Finally
Determined Extension”). FDA responded to USPTO by letter dated November 22,
2010, indicating that FDA had calculated the total length of the regulatory
review period for Angiomax to be 3,665 days, not taking into account the
effective date of the patent or excluding one-half of the testing phase as
required by 35 U.S.C. §156(c)(2).
L.    On August 19, 2010, a generic drug manufacturer, APP Pharmaceuticals, LLC
(“APP”), sought leave to intervene in the litigation for the purpose of
appealing the District Court's August 3, 2010 entry of summary judgment.

 

--------------------------------------------------------------------------------

M.    On September 13, 2010, the District Court denied APP's motion to
intervene.
N.    On September 17, 2010, APP filed an amended notice of appeal challenging
the District Court's September 13, 2010 intervention decision and its underlying
August 3, 2010 merits decision.
O.    On October 5, 2010, MDCO filed a motion in the United States Court of
Appeals for the Federal Circuit (the “Federal Circuit”) seeking dismissal of
APP's appeal for lack of standing.
P.    On February 2, 2011, the Federal Circuit ordered the parties to address
standing in their merits briefs and therefore denied the motion. As of the
Effective Date, briefing of APP's appeal had not yet begun.
Q.    MDCO and WilmerHale wish to completely and finally settle all potential
claims and causes of action between them related to the '404 patent, the
extension of the term of the '404 patent, any alleged late filing of the request
for an extension of the term of the '404 patent and any efforts to cure such
alleged late filing, on the terms and conditions set forth in this Agreement.
R.    Contemporaneously with entering into this Agreement, WilmerHale is
entering into an agreement with the issuers of the Insurance Policies as defined
below, to establish the terms on which the issuers have agreed to pay proceeds
of the Insurance Policies as set forth in this Agreement (the “Insurer
Agreement”).
NOW THEREFORE, in reliance upon and in exchange for the mutual covenants and
conditions set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
1.
DEFINITIONS

1.1.Affiliate means, with respect to a corporation or other business entity, any
other corporation or other business entity that, directly or through one or more
intermediaries, is controlled by,

 

--------------------------------------------------------------------------------

controls, or is under common control with said first corporation or other
business entity, with “control” meaning (a) direct or indirect beneficial
ownership of more than fifty percent (50%) of the outstanding voting securities
or capital stock of the controlled entity, if such entity is a corporation, or
other comparable ownership interest with respect to an entity other than a
corporation or (b) has the power, whether pursuant to contract, ownership of
securities or otherwise, to direct the management and policies of the controlled
entity.
1.2.Aggregate Ropes & Gray Generic Entry Damages Contribution means, at any
given point in time, the aggregate Ropes & Gray Generic Entry Damages
Contribution that, directly or indirectly, MDCO or any successor, assign or
Affiliate of MDCO has received and that has not been reimbursed by MDCO or any
successor, assign or Affiliate of MDCO to Ropes & Gray.
1.3.Aggregate WilmerHale Contribution means, at any given point in time, the
aggregate of all amounts paid to MDCO by or on behalf of WilmerHale (including
without limitation all payments made to MDCO pursuant to Sections 2.1, 2.2 and
2.3, whether from Available Insurance Proceeds or otherwise) pursuant to this
Agreement, in each case that has not been reimbursed to WilmerHale pursuant to
Section 2.7 or 2.8.
1.4.Aggregate WilmerHale Generic Entry Damages Contribution means, at any given
point in time, the aggregate WilmerHale Generic Entry Damages Contribution that,
directly or indirectly, MDCO or any successor, assign or Affiliate of MDCO has
received and that has not been reimbursed by MDCO or any successor, assign or
Affiliate of MDCO to WilmerHale pursuant to Section 2.7 or 2.8.
1.5.ANDA means an Abbreviated New Drug Application submitted under 21 U.S.C.
§355(j) or an application submitted under 21 U.S.C. §355(b)(2), in either case
for the approval of an injectable bivalirudin product that is therapeutically
equivalent to Angiomax, and in either case which application (a) relies upon
Angiomax as the reference listed drug or listed drug, as applicable, and (b)
contains, immediately preceding and upon approval, either:
(i) a Paragraph II or Paragraph III certification directed to the '404 patent
pursuant to 21

 

--------------------------------------------------------------------------------

U.S.C. §355(j)(2)(vii)(II) or (III) or 21 U.S.C. §355(b)(2)(A)(ii) or (iii), as
applicable, or
(ii) a Paragraph IV certification directed to the '404 patent pursuant to 21
U.S.C. §355(j)(2)(vii)(IV) or 21 U.S.C. §355(b)(2)(A)(iv), as applicable, that
is based on an assertion that the Extension is invalid.
1.6.Angiomax means the injectable bivalirudin product that is sold in the United
States by MDCO, its Affiliates or Distributors under the ANGIOMAX trademark as
of the Effective Date, together with any new formulations of such product and
improved versions of such product sold in the United States by MDCO, its
Affiliates or Distributors after the Effective Date, regardless of the
trademark(s) under which such product(s) are sold after the Effective Date.
1.7.Available Insurance Proceeds means any proceeds of the Insurance Policies
that (a) have been made available to WilmerHale, or are available for direct
payment to MDCO on behalf of WilmerHale, by the insurers under the Insurance
Policies with respect to the payment amount set forth in Section 2.1, Quarterly
Claim Amounts, Total Remaining Losses and (subject to the proviso below in this
definition) WilmerHale Insurance Recoveries (including the WilmerHale
Reimbursement), and (b) have not previously been paid to MDCO, whether by
WilmerHale or the insurers under the Insurance Policies, or to WilmerHale as set
forth in the next sentence. Any WilmerHale Insurance Recoveries paid to
WilmerHale shall reduce the Available Insurance Proceeds; provided that, if (i)
Generic Entry occurs prior to the Generic Payment Period Expiration Date, (ii) a
balance of Total Remaining Losses remains payable pursuant to Section 2.3
following the Generic Payment Period Expiration Date and (iii) the limit on
WilmerHale's payment obligations set forth in Section 2.4 is otherwise reached
prior to payment to MDCO of all Total Remaining Losses pursuant to Section 2.3,
then the limit on WilmerHale's payment obligations set forth in the first two
sentences of Section 2.4 shall be increased by the unvested portion, if any, of
the WilmerHale Reimbursement (as described below in the definition of WilmerHale
Reimbursement) and by one hundred percent (100%) of any WilmerHale Insurance
Recoveries other than the WilmerHale Reimbursement.

 

--------------------------------------------------------------------------------

1.8.Biogen License means the License Agreement between MDCO and Biogen dated
March 21, 1997, as provided to WilmerHale and in effect on the Effective Date.
1.9.Biogen Release means a release from Biogen and Biogen Idec Inc., a Delaware
corporation that is the parent of Biogen, in favor of the WilmerHale Released
Parties in the form attached as Exhibit 1.
1.10.Distributor shall be defined in the manner set forth in Section 1.12 of the
Biogen License.
1.11.Extension means (a) at any time prior to the grant of the Finally
Determined Extension, the Interim Extension and (b) at any time from and after
the grant of the Finally Determined Extension, the Finally Determined Extension.
1.12.Generic Entry means the date on which any Generic Product is first lawfully
sold to end users in the United States after the Extension is held invalid or
vacated, by a final judgment of a court of competent jurisdiction, on the basis
that MDCO's application for an extension of the term of the '404 patent was
untimely under 35 U.S.C. §156(d)(1) and not on any other basis.
1.13.Generic Entry Damages means damages suffered by MDCO or any successor,
assign or Affiliate of MDCO based on declines in Net Sales of Angiomax in the
United States following Generic Entry, determined as described below in clause
(b) of the definition of Quarterly Claim Amount.
1.14.Generic Payment Period Expiration Date means:
(a)
if USPTO grants the Finally Determined Extension, the later of (i) the
expiration of the Finally Determined Extension, whether or not the Finally
Determined Extension is the same as originally sought by MDCO or (ii) the
expiration of the pediatric exclusivity period granted by FDA for Angiomax as
applied to the '404 patent, or

(b)
if USPTO does not grant the Finally Determined Extension, June 15, 2015.

1.15.Generic Payment Quarter means any calendar quarter or portion of a calendar
quarter between Generic Entry and the Generic Payment Period Expiration Date
during which a Generic Product is lawfully sold by a Third Party in the United
States.

 

--------------------------------------------------------------------------------

1.16.Generic Product means an injectable bivalirudin product that is sold by a
Third Party in the United States pursuant to an approved ANDA, and that is not
sold under any license or authorization granted, directly or indirectly, by MDCO
or any of its Affiliates, Distributors or licensors or by any successor or
assign of the '404 patent other than such a license or authorization by MDCO
with WilmerHale's prior written consent to settle pending or potential patent
litigation relating to the '404 patent with a Third Party filer of an ANDA in
order to mitigate potential damages from Generic Entry prior to the Generic
Payment Period Expiration Date.
1.17.HRI means Health Research, Inc., a New York not-for-profit corporation.
1.18.HRI License means the License Agreement between MDCO (as assignee of
Biogen) and HRI dated June 6, 1990, as amended, as provided to WilmerHale and in
effect on the Effective Date.
1.19.Insurance Policies means those professional liability insurance policies
entitled [**].
1.20.MDCO Claim Mitigation Costs means the following out-of-pocket costs and
expenses: (a) reasonable and customary legislative or administrative lobbying
fees and expenses incurred by MDCO after December 31, 2010 with WilmerHale's
prior written approval, (b) reasonable and customary consulting fees and
expenses incurred by MDCO after December 31, 2010 with WilmerHale's prior
written approval, (c) reasonable and customary legal fees and expenses incurred
by MDCO after December 31, 2010 (which, for clarity, do not include legislative
or administrative lobbying or consulting fees or expenses even if performed by a
law firm), and (d) one or more of the Success Fees (as defined below) if paid by
MDCO after December 31, 2010 pursuant to a contractual obligation to pay such
Success Fee or Success Fees (and not if such payments are made by MDCO
voluntarily or otherwise in the absence of an enforceable contractual
obligation); in each case incurred by MDCO in connection with efforts to
overcome USPTO's denials of MDCO's application for the Extension as untimely or
in connection with litigation to defend the Extension against claims asserting
untimely filing of such application or in defending against claims by Biogen of
breach of the Biogen License by MDCO based on untimely filing of MDCO's
application for the Extension.

 

--------------------------------------------------------------------------------

1.21.Net Sales shall be defined in the manner set forth in Section 1.25 of the
Biogen License.
1.22.Post-Generic Quarterly Net Sales shall be, for each Generic Payment
Quarter, the Net Sales of Angiomax by MDCO, its Affiliates and Distributors in
the United States for such Generic Payment Quarter.
1.23.Pre-Generic Quarterly Net Sales Benchmark shall be the average quarterly
Net Sales of Angiomax in the United States in the four full calendar quarters
immediately preceding the calendar quarter in which Generic Entry occurs. The
Pre-Generic Quarterly Net Sales Benchmark shall be prorated for purposes of
calculating the Quarterly Claim Amount for (a) the portion of the calendar
quarter in which Generic Entry occurs that is subsequent to such Generic Entry,
(b) the portion of the calendar quarter in which the Generic Payment Period
Expiration Date occurs that is prior to the Generic Payment Period Expiration
Date and (c) if Generic Product(s) cease to be sold by Third Party(-ies) in the
United States during any calendar quarter at any time after Generic Entry but
prior to the Generic Payment Period Expiration Date, for the portion of the
calendar quarter before such cessation occurred. For example, if Generic Entry
first occurred halfway (i.e., approximately forty-five (45) days) through a
calendar quarter, then with respect to the resulting first Generic Payment
Quarter, which would have a duration equal to half of the duration of a full
calendar quarter (i.e., approximately forty-five (45) days), the Pre-Generic
Quarterly Net Sales Benchmark would be prorated to fifty percent (50%) of the
full Pre-Generic Quarterly Net Sales Benchmark.
1.24.Quarterly Claim Amount shall be, for each calendar quarter or portion of a
calendar quarter between the Effective Date and the Generic Payment Period
Expiration Date and subject to adjustment as provided in Section 2.2.4 below,
(a) any MDCO Claim Mitigation Costs incurred in such calendar quarter or portion
of a calendar quarter, plus (b) if such calendar quarter or portion of a
calendar quarter is a Generic Payment Quarter, [**] percent ([**]%) of the
excess, if any, of the Pre-Generic Quarterly Net Sales Benchmark over the
Post-Generic Quarterly Net Sales for such Generic Payment Quarter.

 

--------------------------------------------------------------------------------

1.25.Ropes & Gray means, collectively, Ropes & Gray LLP and Fish & Neave, and
all of their past, present and future partners (in their capacity as past,
present and future partners), Affiliates, divisions, predecessors, successors
and assigns.
1.26.Ropes & Gray Generic Entry Damages Contribution means the portion of any
amount of money or other items of value (such as credits or reductions in fees
for legal services), if any, received by MDCO or any successor, assign or
Affiliate of MDCO, directly or indirectly, in settlement of or in satisfaction
of any claim against Ropes & Gray, or any lawyer, employee, agent or person
related to Ropes & Gray, relating to the '404 patent, including without
limitation to the Extension, any alleged late filing of any request for an
extension of the term of the '404 patent or any efforts to cure such alleged
late filing, including any insurance proceeds so received, that is reasonably
allocable to Generic Entry Damages. If the parties do not agree on such
allocation of any such recovery by MDCO or any successor, assign or Affiliate of
MDCO between (a) Generic Entry Damages and (b) other losses suffered by MDCO or
any successor, assign or Affiliate of MDCO relating to the '404 patent,
including without limitation to the Extension, any alleged late filing of any
request for an extension of the term of the '404 patent or any efforts to cure
such alleged late filing, such allocation shall be determined as set forth in
Section 2.11.
1.27.Success Fees means certain fees pursuant to fee arrangements relating to
lobbying entered into by MDCO prior to the Effective Date potentially totaling
$[**] in the aggregate and described in certain written materials provided by
MDCO to WilmerHale. For the avoidance of doubt, any dispute concerning whether
MDCO has an enforceable contractual obligation to pay such Success Fees shall be
resolved in accordance with Section 6.2.
1.28.Third Party means a person or entity other than MDCO, WilmerHale, or any of
their respective Affiliates.
1.29.Total Remaining Losses, at any given time, shall be the difference
calculated as (a) the amounts payable to MDCO pursuant to Section 2.1 and all
Quarterly Claim Amounts minus (b) the Aggregate WilmerHale Contribution.

 

--------------------------------------------------------------------------------

1.30.WilmerHale Generic Entry Damages Contribution means the portion of any
Quarterly Claim Amount representing Generic Entry Damages paid to MDCO by or on
behalf of WilmerHale (whether from Available Insurance Proceeds or otherwise)
pursuant to Section 2.2 or the portion of any Total Remaining Losses
representing Generic Entry Damages paid to MDCO by or on behalf of WilmerHale
(whether from Available Insurance Proceeds or otherwise) pursuant to Section
2.3.
1.31.WilmerHale Generic Entry Damages Contribution Allocation Percentage shall
be defined as the quotient equal to (a) the Aggregate WilmerHale Generic Entry
Damages Contribution, divided by (b) the sum of the Aggregate WilmerHale Generic
Entry Damages Contribution plus the Aggregate Ropes & Gray Generic Entry Damages
Contribution, expressed as a percentage.
1.32.WilmerHale Insurance Recoveries means any proceeds of the Insurance
Policies, other than any such proceeds paid to MDCO hereunder (whether paid
directly by the Insurers or by WilmerHale to MDCO out of the proceeds of the
Insurance Policies), made available to WilmerHale for reasonable and customary
costs and expenses incurred by WilmerHale in connection with efforts to overcome
USPTO's denials of MDCO's application for the Extension as untimely, in
connection with litigation to defend the Extension against claims asserting
untimely filing of such application or in connection with WilmerHale's defense
and settlement of claims based on assertions that such application was not
timely filed, including without limitation the defense and settlement of the
potential claims and causes of action that are the subject of this Agreement. It
is understood that such proceeds shall include amounts made available to
WilmerHale to compensate it for time spent by WilmerHale lawyers in connection
with the specified activities and that $[**] is being made available for such
time through December 31, 2010.
1.33.WilmerHale Reimbursement means the WilmerHale Insurance Recoveries for
costs and expenses incurred by WilmerHale prior to the Effective Date totaling
$[**] (which, after a reduction of $[**] to satisfy WilmerHale's retention under
the Insurance Policies, result in a net WilmerHale Reimbursement payment to
WilmerHale of $[**]). For purposes of the potential adjustment set forth in the
definition of Available Insurance Proceeds above to the limit on WilmerHale's
payment obligations

 

--------------------------------------------------------------------------------

hereunder set forth in Section 2.4, $[**] of which, after the $[**] reduction to
satisfy WilmerHale's retention under the Insurance Policies, is included in the
net WilmerHale Reimbursement payment to WilmerHale described above) shall be
vested from and after the Effective Date, $[**] shall initially be unvested, but
shall become vested on January 1, 2012 if Generic Entry has not occurred prior
to January 1, 2012, and the remaining $[**] shall initially be unvested, but
shall become vested on January 1, 2013 if Generic Entry has not occurred prior
to January 1, 2013.
2.
PAYMENTS

2.1.Within sixty (60) days after the Effective Date, WilmerHale shall pay or
cause to be paid to MDCO from Available Insurance Proceeds the sum of
$17,983,876.
2.2.For each calendar quarter that ends after the Effective Date:
2.2.1.WilmerHale will pay or cause to be paid to MDCO the applicable Quarterly
Claim Amount for such calendar quarter, if any, within sixty (60) days after
receipt from MDCO by WilmerHale of the report specified in Section 2.5(a);
provided that, WilmerHale's payment obligations pursuant to this Section 2.2.1
shall be subject to Sections 2.2.2, 2.2.3, 2.2.4, 2.4, 2.7 and 2.8.
2.2.2.To the extent that, for any calendar quarter, the Available Insurance
Proceeds equal or exceed the full Quarterly Claim Amount, such Available
Insurance Proceeds will be used to pay the full Quarterly Claim Amount.
2.2.3.In the event that the Quarterly Claim Amount otherwise payable pursuant to
Section 2.2.1 for any calendar quarter exceeds the Available Insurance Proceeds,
then, in lieu of the payment amount otherwise payable pursuant to Section 2.2.1
and subject to Sections 2.3, 2.4, 2.7 and 2.8, WilmerHale shall pay or cause to
be paid to MDCO the lesser of (a) the Available Insurance Proceeds plus $2.875
million or (b) the Quarterly Claim Amount. For the avoidance of doubt, if a
quarterly payment pursuant to this Section 2.2.3 is less than the full Quarterly
Claim Amount for the applicable calendar quarter, the shortfall in such payment
shall be included in the

 

--------------------------------------------------------------------------------

calculation of Total Remaining Losses.
2.2.4.Notwithstanding WilmerHale's payment obligations set forth above in this
Section 2.2, if at any time beginning with the commencement of the four calendar
quarter period set forth in the definition of Pre-Generic Quarterly Net Sales
Benchmark from which Net Sales of Angiomax in the United States are used to
calculate the Pre-Generic Quarterly Net Sales Benchmark (including without
limitation any time after Generic Entry) (i) a product or products (other than
Generic Product(s)) that compete with and materially reduce demand for
injectable bivalirudin products have been introduced into the United States
market, and result in a reduction of Net Sales, (ii) material developments
relating to manufacturing, regulatory matters or safety adversely affect the
commercialization of Angiomax by MDCO, its Affiliates or Distributors in the
United States, and result in a reduction of Net Sales, (iii) MDCO's
commercialization efforts with respect to Angiomax in the United States are not
substantially comparable to those made by generic competitors of injectible
bivalirudin products or (iv) material changes in medical practices in the United
States for indications for which Angiomax is used in the United States adversely
affect the commercialization of Angiomax by MDCO, its Affiliates or Distributors
in the United States, the Quarterly Claim Amount(s) for Generic Payment
Quarter(s) shall be reduced by mutual agreement of the parties to account for
the effects of such other factors. If the parties are unable to agree on such
reduction or as to whether the factor(s) justifying such reduction exist, (a)
WilmerHale shall continue to pay or cause to be paid to MDCO the undisputed
portions of all quarterly amounts payable under this Section 2.2, as applicable,
in accordance with Section 2.5, (b) WilmerHale shall pay or cause to be paid
into a mutually agreed, interest-bearing Third Party escrow account the
otherwise payable portions of any quarterly amounts that WilmerHale reasonably
asserts are not payable based on such factor(s) justifying a reduction and (c)
the parties shall submit such matter for resolution by arbitration in accordance
with Section 6.2 below. In the event of such a disagreement that results in
disputed payment amounts being paid into escrow, any

 

--------------------------------------------------------------------------------

escrowed amounts determined by the arbitrator to be payable to MDCO (together
with associated interest amounts) shall, upon such determination, be released
from escrow to MDCO, and any escrowed amounts determined by the arbitrator not
to be payable to MDCO (together with associated interest amounts) shall, upon
such determination, be released from escrow to WilmerHale.
2.2.5.In the event of any disagreement between the parties regarding payment
obligations with respect to Quarterly Claim Amounts pursuant to this Section
2.2, such dispute shall be resolved in accordance with Section 6.2.
2.3.Subject to Section 2.4, 2.7 and 2.8, commencing with the first full calendar
quarter following the Generic Payment Period Expiration Date, if a remaining
balance of Total Remaining Losses exists, WilmerHale will make or cause to be
made quarterly payments to MDCO equal to the lesser of (a) the sum of any
Available Insurance Proceeds plus $2.875 million or (b) the remaining balance of
the Total Remaining Losses, such payments to be made in accordance with Section
2.5 below, until the earlier of such time as the remaining balance of the Total
Remaining Losses is paid in full or the limit set forth in Section 2.4 has been
reached. In the event of any disagreement between the parties regarding payment
obligations with respect to Total Remaining Losses pursuant to this Section 2.3,
such dispute shall be resolved in accordance with Section 6.2.
2.4.WilmerHale's obligations to make payments under this Agreement will
irrevocably cease at such time as WilmerHale has made payments pursuant to
Sections 2.2 and 2.3 that, subject to the immediately following sentence, total
$115 million in addition to all Available Insurance Proceeds paid to MDCO
pursuant to Sections 2.1, 2.2 and 2.3. In the event that the foregoing limit of
$115 million is reached before all Total Remaining Losses otherwise payable
pursuant to Section 2.3 have been paid, then such limit shall be increased to
the extent described above in the proviso in the final sentence of the
definition of Available Insurance Proceeds. In addition, for the avoidance of
doubt, in no event shall WilmerHale be obligated under Sections 2.2 and 2.3 to
pay more than an aggregate of $2.875 million (in

 

--------------------------------------------------------------------------------

addition to Available Insurance Proceeds, if any) in any calendar quarter.
2.5.Promptly after Generic Entry, MDCO shall provide WilmerHale with a
calculation of the Pre-Generic Quarterly Net Sales Benchmark, including
reasonable supporting details therefor. For each calendar quarter or portion of
a calendar quarter that ends after the Effective Date for which Quarterly Claim
Amounts are payable pursuant to Section 2.2.1, (a) MDCO shall provide WilmerHale
with quarterly reports of all applicable Post-Generic Quarterly Net Sales,
Quarterly Claim Amounts and Ropes & Gray Generic Entry Damages Contribution,
including reasonable supporting details therefor and copies of invoices
(reasonably redacted as necessary to preserve applicable privileges) for any
claimed MDCO Claim Mitigation Costs, and (b) payments under Section 2.2 shall be
made via wire transfer within sixty (60) days after receipt by WilmerHale of
such reports. After the final Generic Payment Quarter, (i) MDCO shall provide
WilmerHale with quarterly reports of Total Remaining Losses and Ropes & Gray
Generic Entry Damages Contribution, including reasonable supporting details
therefor and copies of invoices (reasonably redacted as necessary to preserve
applicable privileges) for any claimed MDCO Claim Mitigation Costs, and (ii)
payments under Section 2.3 shall be made via wire transfer within sixty (60)
days after receipt by WilmerHale of such reports. MDCO, its Affiliates and
Distributors shall maintain books and records relating to the foregoing for each
calendar year until the third anniversary of the end of such calendar year, and
WilmerHale shall have the same rights to audit such books and records for the
purposes of verifying the information provided by MDCO pursuant to this Section
2.5 as Biogen has to audit the books and records of MDCO, its Affiliates and
Distributors pursuant to Section 6.12 of the Biogen License.
2.6.WilmerHale shall notify MDCO in writing of any request to be paid, and any
payments of, WilmerHale Insurance Recoveries incurred after the Effective Date
and, upon reasonable request, provide MDCO with back-up for any such requests.
2.7.If at any time or from time to time, whether before, during or after the
periods during which WilmerHale and/or insurers under one or more of the
Insurance Policies are obligated to make

 

--------------------------------------------------------------------------------

payments hereunder, MDCO or any successor, assign or Affiliate of MDCO recovers
from any Third Party any amounts, other than amounts recovered from Ropes & Gray
or its insurers (which are the subject of Section 2.8), representing Generic
Entry Damages for which WilmerHale or any of its insurers has made payments to
MDCO pursuant to this Agreement, WilmerHale shall be entitled to a refund of
such recovery amount to the extent of such prior payments to MDCO by WilmerHale
or any of its insurers. For example, if, after a final judgment holding the
Extension invalid or vacating the Extension is overturned on appeal, MDCO or any
successor, assign or Affiliate of MDCO recovers infringement damages based on
sales of a Generic Product by a Third Party in the United States during the
period between such final judgment and such reversal on appeal, where such
infringing sales resulted in Generic Entry Damages that were paid to MDCO
hereunder, MDCO shall refund such recovery to WilmerHale up to the amount of
such prior payments of Generic Entry Damages to MDCO by WilmerHale or any of its
insurers. Alternatively, if at any time or from time to time during the periods
during which WilmerHale and/or insurers under one or more of the Insurance
Policies are obligated to make payments hereunder, MDCO or any successor, assign
or Affiliate of MDCO recovers from any Third Party (other than Ropes & Gray or
its insurers) any amount representing losses or costs as described above in this
Section 2.7, WilmerHale shall be entitled to reduce such otherwise required
payments by the amount of the refund to which WilmerHale would be entitled
pursuant to the above provisions of this Section 2.7 if WilmerHale were to make
the otherwise required payments in full.
2.8.If at any time or from time to time, whether before, during or after the
periods during which WilmerHale and/or insurers under one or more of the
Insurance Policies are obligated to make payments hereunder, the sum of the
Aggregate WilmerHale Generic Entry Damages Contribution and the Aggregate Ropes
& Gray Generic Entry Damages Contribution exceeds the aggregate Generic Entry
Damages suffered by MDCO, WilmerHale shall be entitled to a refund of an amount
equal to the WilmerHale Generic Entry Damages Contribution Allocation Percentage
multiplied by the excess amount. Alternatively, if at any time or from time to
time during the periods during which WilmerHale and/or

 

--------------------------------------------------------------------------------

insurers under one or more of the Insurance Policies are obligated to make
payments hereunder, an otherwise required payment by WilmerHale would cause the
sum of the Aggregate WilmerHale Generic Entry Damages Contribution and the
Aggregate Ropes & Gray Generic Entry Damages Contribution to exceed the
aggregate Generic Entry Damages suffered by MDCO, WilmerHale shall be entitled
to reduce such otherwise required payments by the amount of the refund to which
WilmerHale would be entitled pursuant to the immediately preceding sentence if
WilmerHale were to make the otherwise required payment in full. For the
avoidance of doubt, WilmerHale shall not be entitled to a refund pursuant to
this Section 2.8 if Generic Entry does not occur prior to the Generic Payment
Period Expiration Date.
2.9.MDCO shall (a) promptly notify WilmerHale of all settlements, judgments and
other recoveries by MDCO from any Third Party, including without limitation
Ropes & Gray, or any lawyer, employee, agent or person related to Ropes & Gray,
that include any amount representing or potentially representing Generic Entry
Damages or any other recovery amount relating to any claim or potential claim by
MDCO relating to Generic Entry or to the '404 patent, including without
limitation to the Extension, to any alleged late filing of any request for an
extension of the term of the '404 patent or any efforts to cure such alleged
late filing or to any amounts that are refundable or potentially refundable to
WilmerHale pursuant to Section 2.7 or 2.8, (b) promptly provide WilmerHale with
full and correct copies of all settlement agreements, judgments and other
documentation relating to the settlements, judgments and other recoveries
described in the foregoing clause (a), (c) promptly provide WilmerHale with
MDCO's calculation of all amounts that are refundable to WilmerHale pursuant to
Sections 2.7 and 2.8, and (d) make all applicable refund payments pursuant to
Sections 2.7 and 2.8 to WilmerHale within thirty (30) days after the refund
obligations arise.
2.10.WilmerHale shall have the same rights to audit MDCO's books and records for
the purposes of verifying refund amounts payable pursuant to Sections 2.7 and
2.8 as WilmerHale has to audit MDCO's books and records pursuant to Section 2.5
above.
2.11.If MDCO and WilmerHale do not agree on the allocation of any recovery by
MDCO or any

 

--------------------------------------------------------------------------------

successor, assign or Affiliate of MDCO in settlement of or in satisfaction of
any claim against Ropes & Gray, or any lawyer, employee, agent or person related
to Ropes & Gray, including any insurance proceeds so received, as set forth in
the definition of Ropes & Gray Generic Entry Damages Contribution, between (a)
Generic Entry Damages and (b) other losses suffered or that may be suffered by
MDCO or any successor, assign or Affiliate of MDCO relating to the '404 patent,
including without limitation to the Extension, any alleged late filing of any
request for an extension of the term of the '404 patent or any efforts to cure
such alleged late filing, then the parties shall submit such matter for
resolution by arbitration in accordance with Section 6.2 below based on the
principle that such recoveries made by MDCO or any successor, assign or
Affiliate of MDCO shall be reasonably allocated based on the relative proportion
of losses suffered or that may be suffered by MDCO and its successors, assigns
and Affiliates described in the foregoing clauses (a) and (b).
2.12.MDCO shall use commercially reasonable efforts to obtain all amounts that,
if recovered by MDCO, would entitle WilmerHale to refunds pursuant to Sections
2.7 and 2.8.
3.
RELEASES

3.1.MDCO, for and on behalf of itself, its former, present and future Affiliates
and its successors and assigns, and any other person or entity claiming by or
through MDCO, forever releases and discharges WilmerHale; its past, present and
future partners, Affiliates, divisions, predecessors, successors and assigns;
and the past, present and future managers, members, officers, directors,
trustees, principals, shareholders, employees, counsel, junior partners,
associates, agents, representatives, insurers, and attorneys of any of the
foregoing (the “WilmerHale Released Parties”) from and against any and all past,
present and future claims, debts, demands, causes of action, costs, obligations,
damages, and liabilities of any kind or nature, known or unknown, arising from
or relating to the '404 patent, the Extension, any alleged late filing of any
request for an extension of the term of the '404 patent, any efforts to cure
such alleged late filing or any related matter, other than obligations set forth
in this Agreement (and, in the case of WilmerHale's insurers, other than
obligations to pay proceeds of the Insurance Policies

 

--------------------------------------------------------------------------------

as described in this Agreement). Nothing in this Section 3.1 is intended to or
shall release Ropes & Gray, or any past, present or future associates, counsel,
employees, patent agents, insurers or shareholders of Ropes & Gray, from any or
all past, present or future claims, causes of actions, costs, obligations,
damages or liabilities, of any kind or nature, known or unknown, including,
without limitation, claims of the kind or nature which are the subject of this
Agreement.
3.2.In consideration of the obligations undertaken by WilmerHale pursuant to
this Agreement, MDCO agrees that it will not enter into any agreement with
Biogen, Biogen Idec Inc., a Delaware corporation, or any of their former,
present or future Affiliates or divisions, predecessors, successors or assigns
to settle potential claims or causes of action related to the '404 patent, the
Extension, any alleged late filing of any request for an extension of the term
of the '404 patent, any efforts to cure such alleged late filing, any breach or
alleged breach of the Biogen License or any related matter, unless, prior to or
concurrently with the execution of such settlement agreement, Biogen provides to
WilmerHale the fully executed and delivered Biogen Release.
3.3.WilmerHale, for and on behalf of itself, its former, present and future
partners, Affiliates and its divisions, predecessors, successors and assigns,
and any other person or entity claiming by or through WilmerHale, forever
releases and discharges MDCO; its past, present and future Affiliates,
divisions, predecessors, successors and assigns; and the past, present and
future officers, directors, trustees, principals, shareholders, employees,
agents and representatives of any of the foregoing (the “MDCO Released Parties”)
from and against any and all past, present and future claims, debts, demands,
causes of action, costs, obligations, damages, and liabilities of any kind or
nature, known or unknown, arising from or relating to the '404 patent, the
Extension, any alleged late filing of any request for an extension of the term
of the '404 patent, any efforts to cure such alleged late filing or any related
matter, other than obligations set forth in this Agreement. Nothing in this
Section 3.3 is intended to or shall release Ropes & Gray, or any past, present
or future associates, counsel, employees, patent agents, insurers or
shareholders of Ropes & Gray, from any or all past, present or future claims,
causes of actions,

 

--------------------------------------------------------------------------------

costs, obligations, damages or liabilities, of any kind or nature, known or
unknown, including, without limitation, claims of the kind or nature which are
the subject of this Agreement.
 
4.
INDEMNIFICATION; REPRESENTATIONS, WARRANTIES AND COVENANT

4.1.MDCO and its Affiliates, successors and assigns shall indemnify, defend and
hold harmless the WilmerHale Released Parties from and against any and all
claims, debts, demands, causes of action, costs, obligations, damages, and
liabilities of any kind or nature, known or unknown, and any and all expenses
(including without limitation reasonable attorneys' fees and expenses) arising
from or relating to any claim by HRI, its former, present and future Affiliates
and its divisions, predecessors, successors and assigns, and any other person or
entity claiming by or through HRI based on any state of facts or circumstances
relating to the HRI License or to the '404 patent, the Extension, any alleged
late filing of any request for an extension of the term of the '404 patent, any
efforts to cure such alleged late filing or any related matter.
4.2.MDCO represents and warrants to WilmerHale that, as of the Effective Date,
MDCO has not licensed any rights with respect to the '404 patent from any Third
Party, and does not owe any Third Party royalties or other consideration based
on sales of Angiomax, except pursuant to the Biogen License and the HRI License.
4.3.MDCO represents, warrants and covenants to the WilmerHale Released Parties
that MDCO shall not seek to recover from Ropes & Gray or any Third Party or
their respective insurers, and shall not accept from Ropes & Gray or any Third
Party or their respective insurers, any amounts constituting or attributable to
any portion of the amount payable to MDCO pursuant to Section 2.1 above or any
portion of a Quarterly Claim Amount payable pursuant to Section 2.2 consisting
of MDCO Claim Mitigation Costs.
 
5.
AGREEMENT WITH INSURERS

 
5.1.WilmerHale covenants and agrees with and in favor of MDCO that WilmerHale
will not, in

 

--------------------------------------------------------------------------------

any manner that is adverse to MDCO, terminate, waive any obligation of the
insurers under or agree to amend the Insurer Agreement, an executed copy of
which WilmerHale has provided to MDCO. At MDCO's request and expense, WilmerHale
shall seek to enforce any obligation of the insurers under the Insurer Agreement
for MDCO's benefit; provided that MDCO shall indemnify and hold harmless
WilmerHale from and against any and all claims, debts, demands, causes of
action, costs, obligations, damages, and liabilities incurred by WilmerHale in
taking any such action requested by MDCO.
6.
ADDITIONAL TERMS

6.1.Confidentiality. The parties and their respective counsel shall maintain in
confidence the terms and conditions of this Agreement and shall not disclose the
same unless, and only to the extent, (i) the other party consents in writing,
(ii) otherwise required by law, stock exchange rule, regulation, subpoena, court
order, or valid discovery request, (iii) necessary to give effect to any of the
terms of this Agreement, (iv) necessary for accounting or tax purposes, (v)
necessary for insurance purposes, (vi) to their legal counsel, (vii) to existing
or prospective lenders or similar entities entering into financial arrangements
with a party, or to a party's existing or prospective landlords or partners or
(viii) for purposes of settlement discussions only, MDCO deems it appropriate to
provide a copy of this Agreement to Biogen and Ropes & Gray, as well their
respective counsel and insurers, provided that said Third Parties first enter
into confidentiality agreement(s) with MDCO with confidentiality terms at least
as strict as the confidentiality terms of this Section 6.1 requiring said Third
Parties to maintain this Agreement and its terms in confidence. If a party
receives a subpoena, court order, or discovery request requiring disclosure of
some or all of the terms and conditions of this Agreement, that party promptly
shall provide copies of such subpoena, court order, or discovery request to the
other party. Any person or entity that receives disclosure pursuant to the
exceptions stated in clauses (iii) - (viii) above shall be told the following:
“The information that you have been provided regarding a settlement between The
Medicines Company and WilmerHale is confidential and should not be disclosed
further.” Furthermore, any such disclosure pursuant to the exceptions stated in
clauses (iii) - (viii) above shall only be made to persons and

 

--------------------------------------------------------------------------------

entities who have a need to know such information for the purposes stated in
clauses (iii) - (viii) above, and each party shall remain responsible for any
failure by any of its or its Affiliates' respective employees, consultants,
advisors or agents to maintain the confidentiality of such information. If a
party is required by law, stock exchange rule, regulation, subpoena, court
order, or valid discovery request to make a disclosure pursuant to the exception
stated in clause (ii) above, it will give reasonable advance notice to the other
party of such disclosure requirement, including a draft of the proposed
disclosure for review by such other party, and, if requested by such other
party, reasonably cooperate with such other party, at such other party's
expense, to secure nondisclosure or confidential treatment of the information
that is required to be disclosed.
6.2.Disputes. In the event that any dispute relating to this Agreement shall
arise between the parties, such dispute will be resolved by arbitration in New
York, New York under the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”), and any such arbitration award shall be final
and binding on the parties. To initiate the arbitration proceedings, a party
shall write to the other party setting forth the issue(s) in dispute that shall
be decided by arbitration (“Letter”). Each party shall have fifteen (15) days
from the receipt of the Letter to select one arbitrator to serve on the
arbitration panel. The arbitrators selected by the parties shall, within fifteen
(15) days of their selection, select a third member to serve on the panel. If
the arbitrators selected by the parties cannot, within fifteen (15) days of
their selection, agree on a third member, the parties shall request that the AAA
select the third member. All arbitrators selected under this Section must have
at least ten (10) years of biotechnology or pharmaceutical industry business
experience. Only highly expedited document discovery shall be permitted. Each
party will be limited to ten (10) single part requests for documents. Any
requests for documents must be served within three (3 days) from receipt of the
Letter, and documents must be produced ten (10) days later. E-Discovery shall be
limited to discovery of electronic mail messages that do not have to be
forensically recovered from back-up tapes or other sources that are not readily
accessible. Each party shall have thirty (30) days from the date the panel is
complete to submit to the

 

--------------------------------------------------------------------------------

panel and to the other party a written statement not to exceed thirty (30) pages
presenting such party's position on the issue(s). The panel shall, within forty
(40) days after receipt of both parties' statements, hold a meeting on the
issue(s) at which each party will have the opportunity to make a presentation
and to respond to the other party's presentation. Within twenty (20) days of the
conclusion of the meeting, the panel shall render its reasoned decision in
writing. Each party shall bear the costs of the arbitrator selected by it. The
costs of the third arbitrator will be shared equally. The prevailing party in
the arbitration shall be awarded its reasonable attorney fees and costs, except
as provided above with respect to the costs of the arbitrators; provided that,
if neither party prevails as to all issues, the arbitrators shall award such
fees and costs on a comparative basis. Nothing in this Section 6.2 shall limit
either party's right to seek injunctive or other interim relief in aid of
arbitration or to bring an action to confirm any arbitration award made pursuant
to this Section 6.2 in any court of competent jurisdiction and seek to enforce
the judgment entered by such court.
6.3.Cooperation. MDCO and WilmerHale each agree to provide reasonable
cooperation, including to provide non-privileged documents and to make witnesses
available, in any litigation involving a Third Party relating to the Extension,
any alleged late filing of any request for an extension of the term of the '404
patent and any efforts to cure such alleged late filing or any related matter.
6.4.Tax Reporting Cooperation. WilmerHale understands and acknowledges that MDCO
has not obtained a federal income tax deduction with respect to significantly
all of the reasonable and customary lobbying fees and expenses incurred by MDCO.
To the extent consistent with applicable law, WilmerHale covenants and agrees to
reasonably cooperate with MDCO (including reporting on its federal and state
income tax returns and information returns all payments to MDCO relating to such
fees and expenses in such manner as may be reasonably requested by MDCO) and
provide MDCO with assistance and any necessary information that would reasonably
allow MDCO to legally characterize the lobbying fees and expenses and related
payments made by WilmerHale in such manner as MDCO determines will minimize its
federal and state income tax obligations.

 

--------------------------------------------------------------------------------

6.5.No Admission. This Agreement is entered into solely for the purposes of
settling the dispute between the parties and does not constitute and shall not
be construed by either party as an admission of any fact or issue of law. This
Agreement is a settlement and compromise of disputed claims. Nothing in this
Agreement is intended or shall be construed to mean that WilmerHale bears
responsibility, in whole or in part, for any injury to MDCO concerning the '404
patent, or that the payment for which this Agreement provides is a measure of
all damages that MDCO allegedly sustained arising out of the USPTO's denials of
MDCO's application for the Extension as untimely.
6.6.Governing Law. This Agreement and any dispute arising from the performance
or breach hereof shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without reference to conflicts of law
principles that would require the application of the laws of any other
jurisdiction.
6.7.Beneficiaries of Agreement. This Agreement and the releases granted by MDCO
and WilmerHale herein shall be binding on, and inure to the benefit of, any
successor or assign of MDCO or WilmerHale, as applicable, and shall inure to the
benefit of the WilmerHale Released Parties and the MDCO Released Parties, who
are intended third party beneficiaries of this Agreement and such releases and
shall have the right to enforce the same.
6.8.Notices. Notices under this Agreement shall be sent by overnight or first
class mail, return receipt or other proof of delivery requested, to the
following:
If to WilmerHale:
 
Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, Massachusetts 02109
Attention: General Counsel
 
If to MDCO:
 
The Medicines Company
8 Sylvan Way
Parsippany, NJ 07054
Attention: General Counsel
 
 

 

--------------------------------------------------------------------------------

6.9.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but which together shall be deemed to
constitute a single document.
6.10.Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes any and all
prior oral or written representations, statements or agreements between the
parties involving the same subject matter.
6.11.Ambiguities. Any rule of construction to the effect that any ambiguities
are to be resolved against a drafting person shall not be employed in any
interpretation of this Agreement. This Agreement and all of their terms shall be
construed equally as to all persons or entities.
6.12.Final Agreement. No right, part or obligation of this Agreement may be
modified, altered, or changed in any manner whatsoever except by a written
instrument duly executed by authorized representatives of the parties.
6.13.Authority. In entering into this Agreement, the parties warrant and
represent that their respective signatories below have authority to enter into
this Agreement on their behalf.

 

--------------------------------------------------------------------------------

IN WITNESS HEREOF, the duly authorized individuals have executed this Agreement
on behalf of the respective parties on the dates set opposite their signatures.
The Medicines Company
 
 
Dated: February 11, 2011    
By:    /s/ Glenn P. Sblendorio           
Name:     Glenn P. Sblendorio
Title:     Senior Vice President and
Chief Financial Officer
 
Wilmer Cutler Pickering Hale and Dorr LLP
Dated: February 11, 2011    
By:    /s/ William J. Perlstein                  
Name: William J. Perlstein
Title: Co-Managing Partner

 

--------------------------------------------------------------------------------

Exhibit 1
 
Form of Biogen Release
 
RELEASE
This Release (“Release”) is hereby granted by Biogen Idec Inc., a Delaware
corporation (“BIIB”), and Biogen Idec MA Inc., a Massachusetts corporation
formerly known as Biogen (“Biogen”), in favor of Wilmer Cutler Pickering Hale
and Dorr LLP, a Delaware limited liability partnership (“WilmerHale”), and the
other WilmerHale Released Parties (as defined below).
INTRODUCTION
A.    Pursuant to a License Agreement between Biogen and The Medicines Company,
a Delaware corporation (“MDCO”), dated March 21, 1997, MDCO is the exclusive
licensee of United States Patent No. 5,196,404 (“'404 patent”).
B.    In February, 2001, MDCO sought to obtain an extension of the term of the
'404 patent pursuant to the provisions of 35 U.S.C. §156.
C.    The United States Patent and Trademark Office (“USPTO”) subsequently
denied MDCO's application for an extension of the term of the '404 patent as
untimely under 35 U.S.C. §156(d)(1).
D.    MDCO subsequently filed a lawsuit in the United States District Court for
the Eastern District of Virginia against USPTO, the United States Food and Drug
Administration, the United States Department of Health and Human Services, and
the heads of those agencies, challenging USPTO's denial of MDCO's application
for an extension of the term of the '404 patent.
E.    [STATE STATUS OF PATENT TERM EXTENSION ISSUES AS OF DATE OF SETTLEMENT
WITH BIOGEN]
F.    On February 11, 2011, MDCO and WilmerHale entered into a Settlement
Agreement and Release (the “WilmerHale-MDCO Settlement Agreement”) and,
contemporaneously with this Release, MDCO and Biogen are entering into a
settlement agreement (the “MDCO-Biogen Settlement Agreement”), relating to
potential claims and causes of action related to the '404 patent and the request
for

 

--------------------------------------------------------------------------------

an extension of the term of the '404 patent.
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which BIIB and Biogen hereby
acknowledge, BIIB and Biogen hereby grant the following release:
BIIB and Biogen, each for and on behalf of itself, its former, present and
future affiliates and its divisions, predecessors, successors and assigns, and
any other person or entity claiming by or through BIIB or Biogen, forever
releases and discharges WilmerHale; its past, present and future partners,
affiliates, divisions, predecessors (including without limitation its
predecessor entities, Hale and Dorr LLP, a Massachusetts limited liability
partnership, and Wilmer Cutler Pickering LLP, a Delaware limited liability
partnership), successors and assigns; and the past, present and future managers,
members, officers, directors, trustees, principals, shareholders, employees,
counsel, junior partners, associates, agents, representatives, insurers, and
attorneys of any of the foregoing (the “WilmerHale Released Parties”) from and
against any and all past, present and future claims, debts, demands, causes of
action, costs, obligations, damages, and liabilities of any kind or nature,
known or unknown, arising from or relating to the '404 patent, any request for
an extension of the term of the '404 patent, any alleged late filing of such
request, any efforts to cure such alleged late filing or any related matter.
Nothing in this Release is intended to or shall release Ropes & Gray LLP or Fish
& Neave, or any of their past, present or future partners (in their capacity as
past, present or future partners), affiliates, divisions, predecessors,
successors or assigns, associates, counsel, employees, patent agents, insurers
or shareholders, from any or all past, present or future claims, causes of
actions, costs, obligations, damages or liabilities, of any kind or nature,
known or unknown.
This Release shall inure to the benefit of the WilmerHale Released Parties, who
are intended third party beneficiaries of this Release and shall have the right
to enforce the same against BIIB and Biogen, their former, present and future
affiliates, their successors and assigns, and any other person or entity
claiming by or through BIIB or Biogen.

 

--------------------------------------------------------------------------------

This Release and any dispute arising from this Release shall be governed by and
construed and enforced in accordance with the laws of the State of New York,
without reference to conflicts of law principles that would require the
application of the laws of any other jurisdiction.
IN WITNESS HEREOF, the duly authorized individuals have executed this Release on
behalf of BIIB and Biogen on the dates set forth opposite their signatures.
Biogen Idec Inc.
 
Dated: __________ __, 2011        By:                                    
Name:
Title:
 
Biogen Idec MA Inc.
 
Dated: __________ __, 2011        By:                                    
Name:
Title:
 

 